                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

GEORGE WELDON ETHERIDGE, JR,        )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )
                                    )
                                      CIVIL ACTION NO. 19-00422-JB-N
NATIONAL GENERAL INSURANCE COMPANY, )
et al.,                             )
                                    )
                  Defendants.       )

                                              ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc.6) made under

28 U.S.C. § 636(b)(1)(B)-(C) and Federal Rule of Civil Procedure 72(b), and dated August 27, 2019,

is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the Preliminary Scheduling Order (Doc. 2) is VACATED,

and that this case is REMANDED sua sponte to the Circuit Court of Mobile County, Alabama,

under 28 U.S.C. § 1447(c) for lack of subject matter jurisdiction.

       DONE and ORDERED this the 10th day of October 2019.

                                                      /s/ JEFFREY U. BEAVERSTOCK
                                                      UNITED STATES DISTRICT JUDGE
